DETAILED ACTION

Allowable Subject Matter
Claims 45, 47-57 and 63-70 are allowed.

The following are details of the closest prior arts of record found:
TSAI et al. (US Patent Publication 2016/0227373) discloses a system wherein an eNB81 transmits the signal transmitting request message to the UE2 according to the measurement request message and the signal transmitting request message may comprise an uplink resource region allocation information to inform the UE2 that the uplink reference signal 104a should be transmitted in the uplink resource region RG1 and discloses the UE2 transmits the uplink reference signal 104a according to the signal transmitting request message 102 and the D2D UE receives and measures the uplink reference signal 104a in the uplink resource region RG1 to generate the D2D uplink measurement report message and the eNB 81 may also receive and measure the uplink reference signal 104a in the uplink resource region RG1 to generate the BS uplink measurement report message 104c and discloses the uplink reference signal 104a may be a sounding reference signal SRS and the signal transmitting request message may have parameters of the SRS including a reference signal sequence index, allocated subframe, subcarrier information, etc. and discloses in response to the information carried in the uplink measurement request message, the D2D UE3 receives and measures the SRS, DMRS or the combination thereof to generate the D2D uplink measurement report and transmits the D2D uplink measurement report message to the 
Siomina (US Patent Publication 2015/0208262) discloses a system wherein a wireless device 220 receives a time and frequency resource pattern or scheduling information for a wireless device 230 and the obtaining may comprise receiving from the 
Barlev (US Patent Publication 2016/0286353) discloses a system wherein the system solicits multiple terminals to transmit and be intercepted by the detector units wherein the terminals respond to the silent calls or SMS messages by transmitting on the uplink and the uplink transmissions are subsequently detected and located by the detector units and wherein each detector comprises a respective DL RX and a respective UL RX so that each detector is capable of receiving both uplink and downlink signals and the processor in each detector controls DL RX and UL RX and switches between the two receivers and when using this technique, each detector recovers and synchronizes separately to the timing of the network and there is no need to synchronize detectors with each other and discloses the processor of each detector calculates the signal strength of the received uplink signal and forwards this information to controller 44 and the controller 44 receives the uplink signal strength reports and also 


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 45, 47-57 and 63-70 are found to be allowable because the closest prior art found of TSAI et al. (US Patent Publication 2016/0227373) and Siomina (US Patent Publication 2015/0208262) and Barlev (US Patent Publication 2016/0286353) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “obtain interception-assistance information related to the first uplink signal, wherein at least a portion of the interception-assistance information is originated from the first UE; … share the interception-assistance information with a third UE before the second uplink signal is transmitted, to assist the third UE to intercept the second uplink signal, wherein the interception-assistance information is related to at least one of the second UE or the second uplink signal.” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 45 and independent claim 63-64 “control the transmitter to transmit the second uplink signal in response to the first receiver intercepting the first uplink signal.” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 47 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “a third receiver configured to receive a second downlink signal transmitted from the first base station, wherein the processor is configured to obtain at least a portion of the interception-assistance information by decoding the second downlink signal received from the first base station.” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 52 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645